The opinion of the court was delivered by
Bodine, J.
The petitioner was arrested on November 10th, 1928, for a violation of the Motor Yehicle act. He appeared in court before J. Leedom Smith, a justice of the peace, on November 12th, 19.28, but no action whatever was taken. On November 16th, 1928, in the absence of petitioner, a plea of guilty was entered by the justice of the peace and a fine of $200 and costs was imposed. The conviction must be set aside for the reason that a plea of guilty must be interposed by the defendant charged with crime. It cannot be entered in a defendant’s absence.